DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 08/20/2021. The claim amendments are entered. Presently, claims 1-4, 6-10, 12, and 19-26 remain pending. Claims 1, 2, 3, 4, 6-9, 12, and 19-23 have been amended. Claims 24-26 are newly added. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7, 8, 19, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US-7761239-B2) in view of Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection) and Seta (US-6430993-B1).
Regarding Claim 1,
Chen et al. (US 7761239 B2) teaches a method, comprising: 
building, by a first expert system (fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
providing, by the first expert system, the model data file to a second expert system (Col. 4 lines 66-67; After the model has been developed for a particular biological state, the model may then be deployed as shown in the steps grouped as 1100 to diagnose a biological state associated with unknown samples. Also note in figure 6 the model is being provided to the diagnostic location (i.e. second expert system). The model developer may then permit the model to be distributed by a model provider 670.); 
obtaining, by the first expert system, at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model defined in the model data file (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.);
repeatedly testing, by the first expert system, the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.), and 
determining, by the first expert system, in real-time and based on… the ongoing operational data obtained from the second expert system, …a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), …and wherein re-specifying the model comprises generating a new second expert system to replace the model data file used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly disclose 
determining, … based on a Goodness-of- Fit (GOF) for the model used by the second expert system and…, a time to recalibrate the model and…, wherein recalibrating the model comprises updating coefficients for the model;
However, Bies teaches
determining, by the first expert system, in real-time and based on a Goodness-of- Fit (GOF) for the model used by the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.) and the ongoing operational data obtained from the second expert system, a time to recalibrate the model and a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), wherein recalibrating the model comprises updating coefficients for the model and wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, would have appreciated the benefit of making a decision between re-specifying and recalibrating the model as proposed by Bies. The ordinarily-skilled artisan would readily see the benefits of recalibrating the model, which would provide the well-known, predictable and expected results of efficiency in processing an ongoing data stream. The artisan of ordinary skill would have been motivated to combine Chen with Bies as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen with the recalibration as possible, re-specification when necessary determination of Bies to achieve the well-known and expected benefit of efficient and reasonably accurate model for an ongoing data stream.
Seta teaches
Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).

Regarding Claim 7,
Chen teaches a first expert system, comprising: 
a processor (Col. 16 lines 32-35; FIG. 10 is a block diagram showing an example of a network system 2000 including processor system 2010 and other devices 2060a, 2060b, 2060c (referred to herein collectively, individually, or as a subset as device(s) 2060) connected to a network 2050, that may be used to execute the methods and/or software of the disclosed invention.); and 
a computer readable medium coupled to the processor and comprising instructions that, when executed by the processor (Col. 10 lines 43-45; These results may be stored on a computer readable medium at the testing laboratory 630.), enable the processor to perform the following: 
build a model defined in a model data file (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
provide the model data file to a second expert system (Col. 4 lines 66-67; After the model has been developed for a particular biological state, the model may then be deployed as shown in the steps grouped as 1100 to diagnose a biological state associated with unknown samples. Also note in figure 6 the model is being provided to the diagnostic location (i.e. second expert system). The model developer may then permit the model to be distributed by a model provider 670.); 3Serial No. 15/082,988 Attorney Docket No. 8355-1-DIV 
obtain at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.); 
repeatedly test the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.); and 
determine, in real-time and based on … the ongoing operational data obtained from the second expert system, ...a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), …and wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the second expert system to replace the model used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly dislose
determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model …, wherein recalibrating the model comprises updating coefficients for the model…

determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system (pg. 204; If the fitness of the best individual in the new population is better (lower) than that of the previous population, the process is repeated, creating another population, based on the new best individual.) and the ongoing operational data obtained from the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.), …a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), … wherein re-specifying the model comprises generating a model data file defining a new model and providing the generated model data file to the second expert system to replace the model used by the second expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).

Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen with the recalibration as possible, re-specification when necessary determination of Bies to achieve the well-known and expected benefit of efficient and reasonably accurate model for an ongoing data stream.
Seta teaches
determine, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, a time to recalibrate the model …, wherein recalibrating the model comprises updating coefficients for the model…(Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).

Regarding Claim 19,
Chen teaches a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to: 
build, by a first expert system fig. 6; Col. 11, lines - In the embodiment depicted in FIG. 6, the diagnostic location 650, the model provider 670, the model developer 660, and the model updater 680 are illustrated as separate entities. This does not need to be the case. For example, in another embodiment (not illustrated), the model provider 670, the model developer 660, and the model updater 680 can be the same entity. The model provider 670, model developer 660, and model updater 680 are the first expert system. The diagnostic location 650 is the second expert system), a model defined in a model data file; 
, by the first expert system, the model data file to a second expert system (Col. 4 lines 15-17; The first step is to develop the model, as shown in the steps grouped at 1000, as illustrated in FIG. 1.); 
obtain, by the first expert system, at least some ongoing operational data from the second expert system in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) while the second expert system uses the model defined in the model data file (Col. 5 lines 29-40; In addition to performing a diagnostic function, the diagnostic tool or software can be self monitoring. For example, data received from the sample abstraction step 1130, may be compared to the model data. Based on this comparison, the software can make an assessment of whether the new, unknown sample indicates that the known sample set used to develop the model is not sufficiently representative of the population from which unknown samples are drawn. One suitable technique for making this assessment is to recalculate the centroid of the model's cluster into which the unknown sample maps by combining the unknown sample's vectors with those of the sample set used to build the model.);
repeatedly test, by the first expert system, the model in real-time (Col. 12 lines 23-27;The sample characterization data associated with the biological sample may be compared to a number of different models in real-time or near real-time based on a selection made by the end-user at the sample collection location.) against the ongoing operational data obtained from the second expert system (Col. 10 lines 55-67; As described with reference to FIGS. 3-5, the model's validity for the population of subjects from which the samples are drawn can be monitored. In one embodiment, the model can be developed by a first entity, referred to herein as the model developer 660. The model developer may then permit the model to be distributed by a model provider 670. The model provider 670 can receive the mass spectrum data and the diagnosis from the diagnostic location 650 and can calculate drift centroids for the model based on the additional data received from the testing laboratory 630. If and when the drift in any centroid of the model exceeds a threshold amount, the model updater 680 can produce a refined model and provide that model to the model provider 670.); and 
determine, by the first expert system, in real-time and based on … the ongoing operational data obtained from the second expert system, … a time to re-specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.), wherein recalibrating the model comprises updating coefficients for second expert system to replace the model data file used by the second expert system (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).
Chen does not explicitly disclose
determine, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system and the ongoing operational data obtained from the second expert system, … a time to re-specify the model, … and wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system.
However, Bies teaches
determine, by the first expert system, in real-time and based on a Goodness-of-Fit (GOF) for the model used by the second expert system (pg. 204; If the fitness of the best individual in the new population is better (lower) than that of the previous population, the process is repeated, creating another population, based on the new best individual.) and the ongoing operational data obtained from the second expert system (pg. 196; The “fitting” of model parameters to a data set typically uses a derivative based optimization algorithm. In derivative based non-linear regression, the goal is to find the values of continuous, real valued parameters that optimize some objective function, commonly a goodness of fit statistic.), … a time to re-specify the model (pg. 205; The machine learning method implements NONMEM version 5.1 (21), by creating NMTRAN control files, calling NMTRAN, compiling the resulting code and extracting the required values (e.g., −2∗log likelihood, number of parameters, eigenvalues, success of covariance step, estimation correlation matrix) directly from the NONMEM commons. The method for creating the NMTRAN control files will be discussed.), … wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (pg. 202; Once the fitness is calculated for each individual in the population, the next generation of individuals can be created. Subsequent generations are created by first selecting sets of parents. Parents are selected randomly, with replacement, with probability of selection proportional to fitness.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, would have appreciated the benefit of making a decision between re-specifying and recalibrating the model as proposed by Bies. The ordinarily-skilled artisan would readily see the benefits of recalibrating the model, which would provide the well-known, predictable and expected results of efficiency in processing an ongoing data stream. The artisan of ordinary skill would have been motivated to combine Chen with Bies as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen with the recalibration as possible, re-specification when necessary determination 
Seta teaches
determine, by the first expert system, in real-time and based on … the ongoing operational data obtained from the second expert system, … a time to re-specify the model, … and wherein re-specifying the model comprises generating a new model data file defining a new model and providing the generated new model data file to the second expert system to replace the model data file used by the second expert system (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model validation of Chen and Bies with the method of testing a model of Seta.
Doing so would allow for minimizing the amount of error (col. 64 lines 21-14).
Regarding Claims 2, 8, and 20,
Chen, Bies, and Seta teach the method of claim 1. Chen further teaches wherein the second expert system dynamically replaces the model data file with the new model data file (Col. 6 lines1-6; A new or updated model can then be developed using the KDE techniques using this larger set of biologic samples of known state. The updated model may then be redeployed to be used in subsequent model determinations 1140.).

Regarding Claims 24, 25, and 26,
Chen, Bies, and Seta teach the method of claim 1. Chen further teaches further comprising: 6Serial No. 15/082,988 Attorney Docket No. 8355-1-DIV 
re-specifying, by the first expert system, the model at the determined time to re- specify the model (Col. 5 lines 57-67; The samples to which the diagnostic model are applied may be used to update the model if and when determined to be appropriate. Preferably an independent determination or verification is made at step 1200 as to whether or not each such biological sample is associated with the tested-for biological state, e.g. whether each sample was taken from a subject independently determined to have, or not to have, the disease, such as by a definitive diagnostic technique such as a biopsy or other clinical diagnostic. This independent determination and the sample characterization data for each of the additional samples may be input into a model update step 1300, along with the characterization data for the original set of known samples used to create the original model.).

recalibrating, by the first expert system, the model at the determined time to recalibrate the model (Col. 64 lines 28-41;  In an ensuing Step 466, the coefficients of connection and the offset values determined above are updated (rewritten), and in an ensuing Step 468 each of the test data is tested by the neural network based on the updated coefficients of connection and offset values so as to obtain data representing the tire performance as the value of the test result. In an ensuing Step 470, a determination is made as to whether or not a convergence has been obtained by determining whether or not the value of the test result obtained in Step 468 above is a value falling within a predetermined range which is the criterion of the determination on the convergence, or a determination is made as to whether or not the aforementioned processing has been repeated a predetermined number of times.); and 

Claim 3, 6, 9, 12, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Deslandres et al. (An expert system prototype assisting the statistical validation of simulation models).
Regarding claims 3, 9, and 21, 
	Chen, Bies, and Seta teach the method of claim 2. 
Deslandres further teaches “the first expert system obtains random samples of data from the second expert system to test the model” (Deslandres page 83 
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Bies, and Seta, would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Chen, Bies, and Seta with Deslandres as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Bies, and Seta with the goodness of fit tracking of Deslandres to achieve the well-known and expected benefit of checking for applicability of the model to new or changing data of interest (pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Regarding claims 6, 12, and 23, 
Chen, Bies, and Seta teach the method of claim 1.
Deslandres further teaches “gathering, by the first expert system, one or more statistics relevant to calibration for the actual data;” (Deslandres page 86 column 1 paragraph 1, “(2) the means class includes different parametric tests about the equality of two population means. (3) in the same way, the variances class is concerned about hypothesis tests on the equality of the two variances.” Examiner understands poor calibration to include at least a situationally significant change in mean, as described in Disclosure fJ[0045.)
“gathering, by the first expert system, one or more statistics relevant to discrimination for the actual data;” (Deslandres page 81 column 1 paragraph 6, “Hypothesis tests can be used, for example, to compare parameters, and distributions which characterize the model results and the systems results, in order to determine if the model’s behavior has an acceptable range of accuracy for its intended purpose. ... It is the Type II error which consists of the acceptance of an invalid model, which is of more interest in validation.”)
“comparing, by the first expert system, the one or more statistics relevant to calibration to a first pre-existing validation data;” (Deslandres page 86 column 1 
“comparing, by the first expert system, the one or more statistics relevant to discrimination to a second preexisting validation data;” (Deslandres page 86 column 1 paragraph 2, “the two samples subclass includes several nonparametric tests that concern different objectives, such as deciding about the identity of two distributions or about equality of two population means” where the source of the two distributions, means, etc are the current sample and a validation set.) and
“based on the comparisons, determining, by the first expert system, the GOF for the model” (Deslandres page 86 column 1 paragraphs 1-2, the current data can be compared to the Gaussian normal distribution, and can be compared to previous data. Statistical tests can be aggregated as described in column 2.).
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Bies, and Seta, would have appreciated the benefit of tracking goodness of fit as proposed by Deslandres. The ordinarily-skilled artisan would readily see the benefits of goodness of fit tracking, which would provide the well-known, predictable and expected results of identifying the model’s inapplicability to new data. The ordinarily-skilled artisan would have been motivated to combine Chen, Bies, and Seta with Deslandres as proposed above, at least because both are drawn to validation of models.
pg. 79; The simulation results will frequently be considered as a support for assisting important decisions, which may be related to investments. It is therefore essential to ensure the quality of the simulation results are upheld, and hence to inquire how accurately a simulation model represents a system.).
Claims 4, 10, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US-7761239-B2), Bies et al. (A genetic algorithm-based, hybrid machine learning approach to model selection), Seta (US-6430993-B1), and Bellocchi et al. (Validation of biophysical models: issues and methodologies).
Regarding claims 4, 10, and 22, 
Chen, Bies, and Seta teach the method, system, and computer learning system of claims 1, 7, and 13, but is understood not to teach random samples. Bellocchi teaches “obtaining, by the first expert system, an independent source of random data; and using, by the first expert system, the independent source of random data as part of the testing” (Bellocchi page 117 column 1 paragraph 1, “The validation of a sugarcane model by Keating et al. (1999) as cited by Sinclair and Seligman (2000), gives an example of a sound test of robustness for the following reasons: (1) a large number (i.e. 19) of data sets for sugarcane growth were used, (2) a broad range 
The artisan of ordinary skill, starting with the method of validation on operational data of Chen, Bies, and Seta, would have appreciated the benefit of using independent validation sets as proposed by Bellocchi. The ordinarily-skilled artisan would readily see the benefits of independent validation sets, which would provide the well-known, predictable and expected results of examining the model’s applicability to data sets other than the original training dataset. The ordinarily-skilled artisan would have been motivated to combine Chen, Bies, and Seta with Bellocchi as proposed above, at least because both are drawn to validation of models.
Therefore, a person having ordinary skill in the art at the date of the invention would have found it obvious to combine the method of validating operational data of Chen, Bies, and Seta with the independent validation sets of Bellocchi to achieve the well-known and expected benefit of examining validity of the model over a broader range of data of interest.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker “Method and apparatus for determining the state of an US 6035223 A) – discloses updating neural network coefficients when retraining.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NGUYEN/Examiner, Art Unit 2121         




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121